Exhibit 10.20

 

Execution Copy

 

Innovative Micro Technology, Inc.

 

Right of First Refusal and Co-Sale Agreement

 

This Right of First Refusal and Co-Sale Agreement (this “Agreement”) is made as
of January 25, 2005 by and among Innovative Micro Technology, Inc., a Delaware
corporation (the “Company”), the stockholders listed on the signature pages
hereto (the “Current Stockholders”) and the investors listed on Schedule I
hereto (the “Investors”).

 

RECITALS

 

A.  As of the date of this Agreement, each Current Stockholder owns the number
of shares (the “Shares”) of common stock, par value $0.0001 per share (the
“Common Stock”) of the Company, and has such rights to acquire additional shares
of Common Stock, as are set forth opposite each such Current Stockholder’s name
on the signature pages hereto.

 

B.  The Investors and the Company have entered into a Preferred Stock Purchase
Agreement dated as of the date hereof (as the same may be amended from time to
time, the “Purchase Agreement”), pursuant to which the Company will sell, and
the Investors will buy, 1,000,000 shares of Series A Redeemable Preferred Stock,
1,000,000 shares of Series A-1 Convertible Preferred Stock (the “Series A-1
Shares”) and warrants to purchase up to 500,000 shares of Common Stock, for an
aggregate purchase price of $17,000,000.

 

C.  As a condition to the performance of their obligations under the Purchase
Agreement, the Investors will require, among other things, the Current
Stockholders and the Company to execute and deliver this Agreement.

 

D.  Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company, the Investors and the Current Stockholders hereby agree as
follows:

 

1.                                       Definitions.  For purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

“Available Shares” has the meaning set forth in Section 2.2.

 

“Certificate of Designation” means the Company’s Certificate of Designation of
Series A Redeemable Preferred Stock and Series A-1 Convertible Preferred Stock.

 

“Conversion Shares” means shares of Common Stock issued or issuable on the
conversion of Series A-1 Convertible Preferred Stock in accordance with the
terms of the Certificate of Designation.

 

“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

 

1

--------------------------------------------------------------------------------


 

“Company Notice” has the meaning set forth in Section 2.1.

 

“Co-Sale Pro Rata Share” of an Investor at any time shall mean, in any proposed
sale of Common Stock or Series A-1 Shares, the fraction resulting when (i) the
total number of Conversion Shares then held by or issuable to the Investor is
divided by (ii) the sum of the total number of Conversion Shares then held by or
issuable to all Investors, plus the number of Shares then held by the Offeror. 
In any proposed sale of Series A Shares, “Co-Sale Pro Rata Share” of an Investor
shall mean the fraction resulting when the total number of Series A Shares then
held by the Investor is divided by the number of outstanding Series A Shares,

 

“Current Stockholder” has the meaning set forth in the first paragraph of this
Agreement, and also includes any Permitted Transferee of a Current Stockholder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Public Offering” means the first underwritten public offering of
securities of the Company, after the date hereof, pursuant to an effective
registration statement under the Securities Act, other than a registration
statement relating either to the sale of securities to employees, directors or
consultants of the Company pursuant to a stock option, stock purchase or similar
plan or a transaction under Rule 145 under the Securities Act.

 

“First Refusal Pro Rata Share” of an Investor at any time shall mean the
fraction resulting when (i) the total number of Conversion Shares then held by
or issuable to the Investor is divided by (ii) the total number of Conversion
Shares then held by or and issuable to all Investors.

 

“Investor” shall mean a person listed on Schedule I hereto or Schedule II hereto
(if any).

 

“L-3” means L-3 Communications Corporation, a Delaware corporation.

 

“Notice” has the meaning set forth in Section 12(c).

 

“Offeror” has the meaning set forth in Section 2.1.

 

“Offered Shares” has the meaning set forth in Section 2.1.

 

“Permitted Transferee” means, as to any person proposing to transfer securities:

 

(i)                                     a partner, retired partner, or
affiliated partner of a transferor that is a partnership;

 

(ii)                                  a member of any transferor that is a
limited liability company;

 

(iii)                               a subsidiary or affiliate of any transferor;
or

 

2

--------------------------------------------------------------------------------


 

(iv)                              an immediate family member of an individual
transferor, or a trust for the benefit of such transferor or immediate family
member;

 

provided that, such transferee agrees in writing to be bound by the terms of
this Agreement.

 

“Prohibited Transfer” has the meaning set forth in Section 5.1.

 

“Put Right” has the meaning set forth in Section 5.1.

 

“Salable Shares” has the meaning set forth in Section 3.5.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of Common Stock, or securities convertible into Common
Stock including the Series A-1 Shares and, as applicable, the shares of Series A
Redeemable Preferred Stock (“Series A Shares”) sold as a linked pair with the
Series A-1 Shares under the Purchase Agreement.  Whenever “Shares” refers to
securities convertible into Common Stock, the number of such Shares shall mean
the number of shares of Common Stock into which such securities are then
convertible.  Whenever “Shares” refers to securities held by a Current
Stockholder, such term shall include securities held by such Current Stockholder
on the date hereof and securities acquired by such Current Stockholder after the
date hereof.

 

2.                                       Right of First Refusal.

 

2.1                                 If a Current Stockholder or Investor
proposes to sell any Shares, such Current Stockholder or Investor (the
“Offeror”) shall provide Notice to the Company and the Investors of the price,
the number and class of the Shares to be offered (the “Offered Shares”) and the
conditions of the proposed sale, including the identity of the proposed
purchaser of the Shares, the anticipated closing date of such sale, and a copy
of any written proposal, term sheet, letter of intent or other agreement
relating to the proposed sale (the “Company Notice”).  If the proposed
consideration for the Offered Shares is other than cash, the Company Notice must
state the equivalent cash value.

 

2.2                                 Within ten (10) days of the delivery of the
Company Notice, the Company may elect to purchase all or part of the Offered
Shares.  If the Company determines not to purchase all of the Offered Shares,
then as to the remaining shares (the “Available Shares”), the Offeror shall
provide Notice to each Investor (the “Sale Notice”) and the Company of the
price, terms and conditions of the proposed sale, including the identity of the
proposed purchaser of the Available Shares, the anticipated closing date of such
sale, and a copy of any written proposal, term sheet, letter of intent or other
agreement relating to the proposed sale (which shall be the same price, terms,
conditions, identity and copy specified in or included with the Company Notice).

 

2.3                                 By a Notice delivered by the Investor to the
Offeror and the Company within twenty (20) calendar days after the date on which
the Offeror delivered the Sale Notice (the “Sale Notice Date”), each Investor
may elect to purchase or obtain the Available Shares, at

 

3

--------------------------------------------------------------------------------


 

the price and on the terms specified in the Sale Notice, in an amount up to the
Investor’s First Refusal Pro Rata Share of the Available Shares.

 

2.4                                 Upon the expiration of the twenty (20)-day
period after the Sale Notice Date, the Offeror shall promptly send a Notice (the
“Second Sale Notice”) to the Company and the Investors that agreed to purchase
their full Pro Rata Shares of the Offered Shares (the “Electing Investors”) of
any other Investors’ failure to do likewise, stating the number of Available
Shares that the Investors have not elected to purchase (the “Refused Shares”).

 

2.5                                 By Notice delivered to the Offeror and the
Company within ten (10) days after delivery by the Offeror of the Second Sale
Notice, each Electing Investor may elect to purchase Refused Shares, at the
price and on the terms specified in the Sale Notice, in an amount up to the
total number of Refused Shares.  If the Electing Investors elect to purchase a
total number of shares in excess of the Refused Shares, the Refused Shares shall
be allocated among the holders so electing on a pro rata basis, based on the
relative number of Conversion Shares held by or issuable to each Electing
Investor, up to the full amount of Refused Shares each Electing Investor has
elected to purchase, until all Offered Shares have been allocated.

 

2.6                                 In the event any Investor makes a timely
election to acquire any of the Available Shares, the Investor shall make payment
therefor to the Offeror in cash on or prior to the date thirty-five (35) days
after the Sale Notice Date (the “Settlement Date”); provided that if the
proposed sale is for consideration other than cash, the Investor may elect to
deliver such other consideration or the equivalent cash value set forth in the
Sale Notice.

 

3.                                       Co-Sale Right.

 

3.1                                 An Offeror may not sell any of the Offered
Shares until each of the Investors shall have been given the right (a “Co-Sale
Right”), exercisable by Notice delivered to the Company and the Offeror within
twenty (20) days from the date of the Company Notice, to sell to the proposed
purchaser or purchasers (including, as applicable, the Company and any Electing
Investors), upon the same terms and conditions offered by the Offeror, a number
of shares up to the Investor’s Co-Sale Pro Rata Share of the Offered Shares (the
“Co-Sale Shares”).

 

3.2                                 Any Investor who fails to notify the Company
and Offeror within twenty (20) days after the Sale Notice of the exercise of the
Investor’s Co-Sale Right (or who has exercised purchase rights under Section 2),
shall have thereby waived Co-Sale Rights with respect to the Offered Shares.

 

3.3                                 If any Investor has made a timely exercise
of a Co-Sale Right, to the extent that any prospective purchaser or purchasers
prohibits such assignment or otherwise refuses to purchase shares or other
securities from an Investor exercising its rights of co-sale hereunder (a
“Co-Selling Investor”), the Offeror shall not sell to such prospective purchaser
or purchasers any Shares unless and until, simultaneously with such sale, the
Offeror purchases such Co-Sale Shares from such Co-Selling Investor for the same
consideration and on the same terms and conditions as the proposed transfer
described in the Sale Notice.

 

4

--------------------------------------------------------------------------------


 

3.4                                 Each Co-Selling Investor shall, promptly
after exercising a Co-Sale Right, deliver to the Offeror for transfer to the
prospective purchaser or purchasers one or more certificates, properly endorsed
for transfer, evidencing the Co-Sale Shares, Series A-1 Shares convertible into
Co-Sale Shares or any combination of the two (and, if the Offered Shares
included Series A Shares, the number of Series A Shares comprising Co-Sale
Shares).  If a prospective purchaser objects to the delivery of preferred stock
in lieu of Common Stock, any Co-Selling Investor shall convert the Series A-1
Shares into Common Stock and deliver Common Stock as provided above.  The
Company agrees to make any such conversion concurrent with the actual sale of
such shares to the proposed purchaser.  Series A Shares may not be delivered to
exercise a Co-Sale Right with respect to offered Common Stock or offered
Series A-1 Shares.

 

3.5                                 If the Investors have not elected to
purchase all of the Available Shares pursuant to Section 2, the Offeror may,
during the 60-day period following the Settlement Date, offer the remaining
unsold portion of the Available Shares (as reduced by any exercised Co-Sale
Rights, the “Salable Shares”), along with any Co-Sale Shares, on terms and
conditions (other than the time permitted to close the purchase) no more
favorable to the Offeree than those specified in the Sale Notice, to the
purchaser or purchasers identified in the Sale Notice. If the Offeror does not
enter into an agreement for the sale of any of the Salable Shares and Co-Sale
Shares within such period, or if such agreement is not consummated within thirty
(30) days of its execution, the right provided under Sections 2 and 3 shall be
revived as to the unsold Offered Shares, which shall not be sold unless first
reoffered to the Company and the Investors in accordance with Sections 2 and 3. 
Any partial sale of Shares made pursuant to this Section 3.5 shall be allocated
on a pro rata basis among Salable Shares and Co-Sale Shares.

 

3.6                                 On consummation of the sale of the Offered
Shares and Co-Sale Shares, the Offeror shall transfer to the purchaser the stock
certificate or certificates that the Investor has delivered to the Offeror
pursuant to Section 3.4.  The Offeror shall, upon receipt, remit to the
Co-Selling Investor that portion of the sale proceeds to which such Investor is
entitled by reason of its participation in such sale.  To the extent that any
prospective purchaser or purchasers prohibit such assignment or otherwise refuse
to purchase shares or other securities from a Co-Selling Investor, the Offeror
shall not sell any Offered Shares to the prospective purchaser unless,
simultaneously with such sale, the Offeror purchases the Co-Sale Shares from
such Investor.

 

4.                                       Exceptions.  The restrictions set forth
in Sections 2 and 3 shall not apply in any of the following offers, sales or
proposed transactions by an Offeror:

 

4.1                                 a sale to a Permitted Transferee;

 

4.2                                 the sale of Shares to the Company pursuant
to a repurchase right, redemption, or right of first refusal held by the
Company;

 

4.3                                 a bona fide gift of up to an aggregate
maximum of 5% of the of the Shares held by any Current Stockholder as of the
date hereof (as adjusted for any stock splits, reverse stock splits and similar
transactions) excluding any Shares sold or transferred pursuant to

 

5

--------------------------------------------------------------------------------


 

subsections 4.1 and 4.2, provided that any such transferee first becomes a party
to this Agreement and bound as a “Current Stockholder”;

 

4.4                                 the public resale of shares in an offering
registered by the Company under the Securities Act, provided the Investors have
an opportunity to include any of their Shares in such offering prior to and in
preference to the Current Stockholders;

 

4.5                                 a sale pursuant to a tender offer made for
all voting shares of the Company in conformance with Rule 14D under the Exchange
Act;

 

4.6                                 a sale pursuant to an exchange offer for all
of the equity securities of the Company; or

 

4.7                                 a sale pursuant to the consolidation or
merger of the Company with or into any other business entity pursuant to which
stockholders of the Company prior to such consolidation or merger hold less than
50% of the voting equity of the surviving or resulting entity.

 

5.                                       Prohibited Transfers.

 

5.1                                 In the event any Offeror sells any Shares in
contravention of the Co-Sale Rights of the Investors under Section 3 (a
“Prohibited Transfer”), the Investors, in addition to such other remedies as may
be available at law, shall each have the right (the “Put Right”) to sell to the
Offeror, and the Offeror shall be obligated to purchase from each Investor who
validly exercises a Put Right, a number of Shares equal to the number of Shares
such Investor would have been entitled to transfer to the purchaser in the
Prohibited Transfer under Section 3 hereof had the Prohibited Transfer been
effected pursuant to and in compliance with the terms hereof.

 

5.2                                 A sale pursuant to the exercise of a Put
Right shall be made on the following terms and conditions:

 

(a)                                  The price per share at which the Offeror
must purchase the Shares subject to the Put Right shall be equal to the price
per share paid by the purchaser to the Offeror in the Prohibited Transfer.

 

(b)                                 Within 90 days after the later of (i) the
date on which an Investor receives Notice of the Prohibited Transfer or (ii) the
date on which an Investor otherwise becomes aware of the Prohibited Transfer,
each Investor shall, if exercising the Put Right created hereby, deliver to the
Offeror the certificate or certificates representing the Shares to be sold, in
the form of Common Stock certificates, Series A-1 Convertible Preferred Stock
certificates (and, as applicable, the Series A Shares certificates), or any
combination, at the Investor’s option, each certificate to be properly endorsed
for transfer.

 

(c)                                  The Offeror shall, upon receipt of the
certificate or certificates for the Shares to be sold by an Investor pursuant to
this Section 5.2, pay the aggregate purchase price therefor, as specified in
Section 5.2(a), in cash or by other means acceptable to the Investor.  The
Offeror shall also reimburse the Investor for any and all

 

6

--------------------------------------------------------------------------------


 

reasonable fees and expenses, including reasonable legal fees and expenses,
incurred pursuant to the exercise of such Investor’s rights hereunder.

 

6.                                       Changes in Stock.  If, from time to
time during the term of this Agreement, (i) there is a stock split, reverse
split, stock dividend or other change in the character or amount of any of the
outstanding securities of the Company, or (ii) there is any consolidation or
merger immediately following which stockholders of the Company hold more than
50% of the voting equity securities of the surviving corporation, then, in such
event, any and all new, substituted or additional securities or other property
to which any Offeror is entitled by reason of his or her ownership of Shares
shall be immediately subject to the provisions of this Agreement and be included
in the meaning of the term “Shares” for all purposes of this Agreement with the
same force and effect as the Shares presently subject to this Agreement.

 

7.                                       Legends.  All certificates of the
Current Stockholders and Investors representing any Shares subject to the
provisions of this Agreement shall have endorsed thereon a legend to
substantially the following effect:

 

“THE RIGHT TO SELL THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
CERTAIN RESTRICTIONS WHICH INCLUDE RIGHT OF FIRST REFUSAL AND CO-SALE
RESTRICTIONS ON THE SALE OF THE SHARES, SET FORTH IN A RIGHT OF FIRST REFUSAL
AND CO-SALE AGREEMENT, A COPY OF WHICH IS ON FILE AT THE CORPORATION’S PRINCIPAL
PLACE OF BUSINESS.”

 

At any time at which a Current Stockholder’s and/or Investor’s Shares are no
longer subject to this Agreement, the holder of the certificate representing
such Shares may surrender the certificate to the Company for removal of the
legend, and the Company shall duly issue a replacement certificate without such
legend.

 

8.                                       Transfer of Stock.  The Company shall
not, without the approval of the Investors holding at least a majority of the
Series A-1 Shares and Series A Shares (including any Common Stock issued upon
thereof, as applicable), (i) permit any transfer on its books of any Shares
which shall have been sold in violation of any of the provisions set forth in
this Agreement or (ii) treat as the owner of the Shares any transferee to whom
the Shares shall have been sold in violation of any of the provisions set forth
in this Agreement, or accord the right to vote as an owner or pay dividends to
such transferee.

 

9.                                       Termination.  This Agreement shall
terminate upon the earliest to occur of the following:

 

9.1                                 a written agreement terminating this
Agreement signed by (i) the Company and (ii) the Investors holding at least a
majority of the Series A-1 Shares and Series A Shares (including any Common
Stock issued upon thereof, as applicable);

 

9.2                                 the effective date of the First Public
Offering;

 

7

--------------------------------------------------------------------------------


 

9.3                                 the time when the Company lists its shares
of Common Stock on any national stock exchange or Nasdaq; and

 

9.4                                 the effective date of a Liquidating
Transaction, as defined in the Certificate of Designation (except as set forth
in subsection (ii) of such definition, and except for a transaction with a
subsidiary or a transaction the primary purpose of which is to effect the
reincorporation of the Company into a different jurisdiction).

 

10.                                 Transfer of Rights.  The rights of an
Investor hereunder are not assignable, except to a Permitted Transferee of an
Investor.

 

11.                                 Additional Investors.  If a Second Closing
takes place pursuant to the Purchase Agreement, the purchasers of additional
Series A-1 Shares and Series A Shares at the Second Closing shall, after signing
this Agreement and agreeing to be bound by its terms, and performing their
obligations under the Purchase Agreement, become Investors as if original
parties to this Agreement to the extent they own Series A-1 Shares and Series A
Shares (and Common Stock issued on conversion thereof, as applicable) pursuant
to such Second Closing.  The Company shall append a Schedule II to this
Agreement listing the name, address, facsimile number, Series A-1 Shares and
Conversion Shares held by each such additional Investor.  The original Investors
and Current Stockholders hereby consent to the Additional Investors’ becoming
parties to this Agreement on such terms, and consent to the Company’s delivery
to the Additional Investors of this Agreement and Schedule II, along with any
endorsements necessary to confirm the rights of the Additional Investors under
this Agreement.

 

12.                                 Miscellaneous.

 

(a)                                  Aggregation of Stock.  When determining the
number of Shares held by any Current Stockholder or Investor for purposes of the
rights and obligations under this Agreement, the Shares held by any person shall
be aggregated with the Shares held or acquired by any affiliate, and all such
securities shall be deemed to be held by a single person.

 

(b)                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

(c)                                  Notices.  All notices, requests, demands,
approvals, consents, waivers and other communications required or permitted to
be given under this Agreement (each, a “Notice”) shall be in writing and shall
be (i) delivered personally, (ii) mailed by first-class mail or certified mail,
return receipt requested, postage prepaid, (iii) sent by next-day or overnight
mail or delivery, or (iv) sent by facsimile transmission, provided that a
confirmation statement is retained by sender, in each case as follows:

 

(i)                                     if to an Investor, to the address or
facsimile number for that Investor provided in Schedule I or Schedule II;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  if to L-3, to

 

L-3 Communications Corporation
600 Third Avenue
New York, New York  10016
Facsimile:  (212) 805-5494
Attention:  Christopher Cambria, Esq.

 

(iii)                               if to a Current Stockholder employed by the
Company, to such Current Stockholder at the address for Notice to the Company;

 

(iv)                              if to a Current Stockholder (other than L-3)
who is not employed by the Company, to the address of such Current Stockholder
on the stock register of the Company;

 

(v)                                 if to the Company, to:

 

Innovative Micro Technology, Inc.
75 Robin Hill Rd.
Santa Barbara, CA  93117
Facsimile:  805-967-2677
Attention:  John Foster, President

 

With a copy (which shall not constitute Notice):

 

Sheppard, Mullin, Richter & Hampton LLP
333 S. Hope Street, 48th Floor Los Angeles, CA  90017
Facsimile:  (213) 620-1398
Attention:  James J. Slaby, Esq.

 

(vi)                              or, for each party described in subsection (i)
through (v) above, at such other address as may be specified from time to time
in a Notice to the other parties hereto.

 

(vii)                           Any Notice to a party having its address for
Notices outside the United States shall be given by facsimile.

 

(d)                                 Except as may be otherwise provided herein,
all notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party; (b) on the day when sent by
facsimile to the number set forth on the signature page or Schedule I if sent
between 12:00 a.m. and 5:00 p.m. recipient’s local time on a business day, or on
the next business day if sent by facsimile to the number set forth on Schedule I
at another time or on a non-business day; (c) three business days after deposit
in the U.S. Mail with first class postage prepaid and addressed to the other
party at the address set forth on the signature page, Schedule I or Schedule II
to this Agreement, or (d) the next business day after deposit with a national
overnight delivery service, postage

 

9

--------------------------------------------------------------------------------


 

prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed.

 

(e)                                  Attorneys’ Fees.  If any party hereto
initiates any legal action arising out of or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorneys’ fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.

 

(f)                                    Headings.  The headings contained in this
Agreement are for purposes of convenience only and shall not affect the meaning
or interpretation of this Agreement or any of its terms.

 

(g)                                 Counterparts.  This Agreement may be signed
(including by facsimile) in one or more counterpart signature pages, each of
which shall be deemed an original and all of which shall together constitute one
and the same instrument.

 

(h)                                 Governing Law, Jurisdiction and Venue.  This
Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of California,
without giving effect to the conflict of laws rules thereof.  Each Investor and
the Company hereby irrevocably submits to the jurisdiction of the courts of the
State of California, and the federal courts of the United States of America
located in the Central District of California, in respect of the interpretation
and enforcement of the provisions of this Agreement and of the documents
referred to in this Agreement, and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any of such document may not be enforced in or by those courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a California State Court or
federal court.  Each Investor, each Current Stockholder and the Company hereby
consents to and grants any such court jurisdiction over the person of such
parties and over the subject matter of any such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 12(c), or in such other manner as may be
permitted by law, shall be valid and sufficient service thereof.

 

(i)                                     WAIVER OF JURY TRIAL.  IF ANY DISPUTE
BETWEEN THE INVESTORS, THE CURRENT STOCKHOLDERS AND THE COMPANY ARISES OUT OF
THIS AGREEMENT OR ANY RELATED TRANSACTION, WITH RESPECT TO ANY LITIGATION THE
PARTIES EXPRESSLY WAIVE ANY RIGHT THEY MAY HAVE TO A JURY TRIAL AND AGREE THAT
ANY SUCH LITIGATION SHALL BE TRIED BY A JUDGE WITHOUT A JURY.

 

(j)                                     Successors and Assigns.  Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the successors and Permitted
Transferees of the parties.  Nothing in this Agreement,

 

10

--------------------------------------------------------------------------------


 

express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and Permitted Transferees any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(k)                                  No Third Party Beneficiaries.  Nothing in
this Agreement shall confer any rights upon any Person other than the parties to
this Agreement and their heirs, legal representatives, successors and Permitted
Transferees.

 

(l)                                     Amendments and Waivers.  Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of (a) as to the
Company, only by the Company; (b) as to the Investors, by persons holding at
least a majority of the Series A-1 Shares and Series A Shares (including any
Common Stock issued or issuable upon conversion thereof) held by the Investors
and their assignees; and (c) as to the Current Stockholders, by persons holding
a majority interest of the Shares held by the Current Stockholders who are then
employed by the Company and by L-3 Communications; provided, that,
notwithstanding the foregoing, no consent of any Current Stockholder shall be
necessary for any amendment and/or restatement the sole purpose of which is
merely to include additional holders of preferred stock of the Company as
“Investors” as parties hereto or other individuals as “Current Stockholders” and
parties hereto.  Any Investor or Current Stockholder may waive any of
his/her/its rights hereunder without obtaining the consent of any other Investor
or Current Stockholder, as the case may be.  Any amendment or waiver effected in
accordance with this Section 12(l) shall be binding upon each Investor, its
successors and assigns, the Company and the Current Stockholders in question. 
Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
party granting the waiver in any other respect or at any other time.  Neither
the waiver by any of the parties hereto of a breach of or a default under any of
the provisions of this Agreement, nor the failure by any of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.

 

The next page is the signature page.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Right of First Refusal
and Co-Sale Agreement as of the date first above written.

 

Company:

 

INNOVATIVE MICRO TECHNOLOGY, INC.

 

 

 

 

By:

/s/ John Foster

 

 

John Foster

 

President and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

Current Stockholders

 

 

 

Outstanding
Shares

 

Vested
Restricted
Shares

 

Shares Subject
to Warrants and
Options (Vested
and Unvested)

 

L-3 COMMUNICATIONS
CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Reilly

 

 

 

 

 

 

 

 

Name: David Reilly

 

 

 

 

 

 

 

Title: VP, Asst. General Counsel & Asst.

 

 

 

 

 

 

 

Secretary

 

1,569,500

 

0

 

1,133,500

 

 

 

 

 

 

 

 

 

/s/ John Foster

 

 

 

 

 

 

 

 

John Foster

 

 

 

 

 

 

 

President and Chief Executive Officer

 

0

 

126,077

 

280,085

 

 

 

 

 

 

 

 

 

/s/ Peter Altavilla

 

 

 

 

 

 

 

 

Peter Altavilla

 

 

 

 

 

 

 

Chief Financial Officer, Secretary and

 

 

 

 

 

 

 

Treasurer

 

0

 

84,051

 

187,446

 

 

 

 

 

 

 

 

 

/s/ Paul Rubel

 

 

 

 

 

 

 

 

Paul Rubel

 

 

 

 

 

 

 

Vice President, Product Development

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mike Shillinger

 

 

 

 

 

 

 

 

Mike Shillinger

 

 

 

 

 

 

 

Vice President, Operations

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Monteith Heaton

 

 

 

 

 

 

 

 

Monteith Heaton

 

 

 

 

 

 

 

Vice President, Sales and Marketing

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Douglas Thompson

 

 

 

 

 

 

 

 

Douglas Thompson

 

 

 

 

 

 

 

Vice President, Product Engineering and

 

 

 

 

 

 

 

Quality

 

0

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Investors:

 

INVESTOR GROWTH CAPITAL LIMITED

 

 

 

 

By:

/s/ Lisa Crawford

 

its “A” Director

 

Name: Lisa Crawford

 

 

Title: “A” Director

 

 

 

 

By:

/s/ Robert de Heus

 

its “B” Director

 

Name: Robert de Heus

 

 

Title: “B” Director

 

 

 

 

INVESTOR GROUP L.P.

 

 

 

 

By:  Investor Group GP LTD., its General Partner

 

 

 

 

 

 

By:

/s/ Lisa Crawford

 

its “A” Director

 

Name: Lisa Crawford

 

 

Title: “A” Director

 

 

 

 

By:

/s/ Robert de Heus

 

its “B” Director

 

Name: Robert de Heus

 

 

Title: “B” Director

 

 

 

 

BAVP VII, LLP

 

 

 

 

by: BA Venture Partners VII, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Eric M. Sigler

 

 

 

Name: Eric M. Sigler

 

 

Title: Member

 

 

 

 

MIRAMAR VENTURE PARTNERS, L.P.

 

 

 

By: Miramar Venture Associates, LLC, its general partner

 

 

 

By:

/s/ Robert R. Holmen

 

 

 

Name: Robert R. Holmen

 

 

Member

 

 

14

--------------------------------------------------------------------------------


 

Schedule I
Investors

 

 

 

Shares, Series A-1
Convertible
Preferred Stock

Investor Growth Capital Limited
National Westminster House
Le Truchot, St. Peter Port
GY1 4PW, Guernsey
Channel Islands
Tel.: +44 1481 732 615
Facsimile: +44 1481 732 616
Attention: Wayne Tallowin

With a copy (which shall not
constitute notice) to:
Benjamin B. Quinones, Esq.
Pillsbury Winthrop LLP
2475 Hanover Street
Palo Alto, CA 94304-1114
Facsimile: (650) 233-4545

 

329,412

 

 

 

Investor Group L.P.
National Westminster House
Le Truchot, St. Peter Port
GY1 4PW, Guernsey
Channel Islands
Tel.: +44 1481 732 615
Facsimile: +44 1481 732 616
Attention: Wayne Tallowin

With a copy (which shall not
constitute notice) to:
Benjamin B. Quinones, Esq.
(address as above)

 

141,176

 

 

 

BAVP VII, L.P.
950 Tower Lane, Suite 700
Foster City, CA. 94404
Facsimile:

 

352,941

 

 

 

Miramar Venture Partners, L.P.
2101 East Coast Hwy., Ste. 300
Corona del Mar, CA 92625
Facsimile: (949) 760-4451

 

176,471

 

 

 

TOTAL

 

1,000,000

 

I-1

--------------------------------------------------------------------------------